Title: To George Washington from Robert Stewart, 2 October 1760
From: Stewart, Robert
To: Washington, George



My Dear Sir
Camp At Venango [Pa.] 2d October 1760

Since my last long Letter from this place I recd Intelligence from the neighbouring Indians that they discover’d where a large Body of the Enemy had just pass’d about 28 Miles above us and seem’d to bend their course this way, a Delaware spoke to

some of their Savages who told him they were off a large Party design’d for this place, I at 2 oClock this morning Detach’d an officer & 20 alert Virgs. with some six nation & Delaware Indians to Reconnoitre the different Paths & Passes leading towards where the Enemy were seen & to Scour our Environs, they are just return’d without making any other Discovery than where a few Indians lay on the top of an adjacent eminance which overlooks our Camp nor can I conceive the Enemy to be now in condition to undertake any thing serious or send out more than a few Scalping Parties, however we have got into a tolerable Posture of Defence against Musketry and ready for them come as soon as they will some of their Scalpers have been frequently about us at different Times but as yet have not been able to get the least advantage, tho. the nature of this Service obliges me to have small Parties sometimes Detach’d a considerable distance from Camp nor have we sustaind the smallest Loss except that of our Engineer poor DuPlesis who on the 2d Ulto Detach’d to reconnoitre French Creek he & the few that went with him have not been hear’d off for upwards of 3 weeks his Loss is more sensibly felt as the construction of works cannot be carried with such propriety as they would have been under the direction of so able an Engineer, nor is it now in my power to have the pleasure of presenting You with Planns of our different Posts nor the Draft of this River which I promis’d in my last.
You will undoubted receive the accots of the Success of His Majestys Arms (under the Orders of The Generals Amherst & Murray and the great probability there is in their succeeding in Enterprizes still more Glorious which must terminate in the totall Reduction of the French Territories in this part of the Globe) In a speedier Channel than I from this remote Post could convey them I will not therefore trouble You with a less perfect repetition of them.
We are here extremely impatient to hear something of our Virginia Expedition our last accots from that Quarter was in a Letter I recd from Colo. Byrd Dated at Campbell’s Augt 10th—I cannot imagine he will proceed after he is inform’d that Fort Loudoun the principal Object of his Destination is Surrender⟨d⟩ to the Savages, and I would fain hope that War will now attract some part of the Ministry’s attention and that such measures will be concerted as that our ulterior Operations against

them will end in their extirpation, than which nothing could more effectually promote Our General Interest with the Indians and give them the most tremendous opinion of our Prowess All the Savage Nations would then be convinc’d beyond doubt how carefully they ought to cultivate our Freindship and how much our just resentment was to be dread this Measure would undeniably cost an immensity of Bloud and Treasure but the happy and permanent Good that would certainly result from it would amply repay all.
In the different Letters I had the pleasure to write You from Pittsburgh & this place I inform’d You how happy we are under the Orders of so consummate an Officer & so fine a Gentleman as our General appears to be and the genteel Politeness of His Behaviour particular marks of which and indeed of real kindness he has been Pleas’d to Honr me with of which unlook’d for lucky incident I avail’d myself to procure a continuation of both my Commissions notwithstanding that Colo. Bouquet in the name of the Corps warmly sollicited for my being Order’d to Join the Battalion but as I hitherto have been no Favourite of Fortune’s I did not think it prudent to trust to any of Her superficial smiles and therefore I have applied for Liberty to sell and if I cannot be indulg’d therein to Resign being determin’d to attach myself solely to our own Regt and rely upon the Generosity of the Colony which I have so long had the Honr to Serve for a future Subsistence, tho’ I with great regret observe that my Interest there declines, this declension is evinc’d by an Order Mr Boyd tells me the Governr has given for my returning my Major’s Pay for last Campaign when I did the intire Duty of that Office with such assiduity and punctuality as to give perfect Satisfaction to the Colo. of the Regt and all my Superiors in the Line, this unexpected Stroke astonish me the more as it is most certain that Major Lewis drew Pay as Majr from the Date of his Major’s Commission tho’ Major Stobo was in fact Major of the Regt and that as Maj. Lewis was till his Imprisonment to Majr Stobo what I was to Majr Lewis during his detention with the Enemy, consequently if Major Ls had then a right to Majrs Pay the same reasons entitled me to it from the Date of my Majority till Major Lewis rejoin’d the Regt which was all I did or desir’d to but another recent Instance in my favour’s places this (if possible) in still a stronger & more

striking view vizt Lt Colo. Peachy drew Pay as Majr from the Date of his Major’s Commission in our Regt till the Day of his Promotion in the Fronteer Battn tho’ he never did the least Duty nor even Join’d our Regt as Majr but notwithstanding the combin’d force of these (I hope) coercive Arguments I recd the Orders of the Commander in Cheif of the Colony Troops for it—I would by no means desire You to ask a Favour from Govr Fauquier because I know how disagreeable it would be to You but if I have a right to that Pay and that I have I imagine is obvious by the above State of the affair It cannot be deem’d a favour to procure Justice or to rectify a mistake to which I ascribe this Order therefore I doubt but your good offices will be us’d in obtaining a Countermand to it—When I applied for the Majority I endeavour’d to represent the hardship of Major Peachy’s having got it and told the Governor that Rank was what I cheifly regarded but that I should do the sole of that fatigueing Duty without Pay when there was two Precedents so clearly in my favour for drawing it I never imagin’d would admit of the least hesitation.
I am extremely uneasy at your long and uncommon silence I have not been favour’d with a Scrape from you since the Date of the Letter you wrote me from Bulskin the Day after parting—I am certain that either your Letters have miscarried or which is infinitely worse the want of Health prevents your writing, how happy it would make me to be assured that You and your Family are well for God’s sake releive me from my vast uneasie apprehensions on this Head.
I cannot even guess at where I shall be order’d to this Winter I beg you will be so good as to present my Respectfull Complemts in the warmest and most obliging Terms to Your Lady & the Children, and beleive me unalterably to be With the most sincere & perfect Esteem & Regard My Dear Colonel Your Most Affectionate & Most Obliged hble Servt

Robert Stewart


All the Officers of this little Camp offer their best Respects particularly McNeill & McKenzie pray excuse inaccuracys &Ca being hurried.

